PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/577,768
Filing Date: 20 Sep 2019
Appellant(s): Upward Enterprises Inc.



__________________
James Goodberlet
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/8/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argued that to rely on Dedolph, the Office interprets Appellant's "tower" in claim 31 as Dedolph's "chain 110" of plugs 111.12 This interpretation is unreasonable and inconsistent with Appellant's specification. As explained below, such an interpretation constitutes error in light of In re: Smith International, Inc. An example of Appellant's tower containing a media strip is annotated and reproduced below as Figure 4 (reproduced from FIG. 10A of the Application as filed). 

Per the restriction requirement on 4/30/2020, appellant elected figs. 3D,13 for examination. Thus, appellant’s referencing to fig. 10A to define “tower” is not relevant to the elected figs. 3D,13. Figs. 3D,13, the elected embodiment, show single individual element or “tower” that are placed next to each other, which is no different from Dedolph’s single individual plug that are placed next to each other. 
	In addition, note that claims 4 & 31 do not positively claim the towers because in claim 31, the tower orienting apparatus is cited as functionally performing the function of reorient a tower from a vertical position to a horizontal position, which Dedolph’s tower orienting apparatus can perform the intended function when combined with Lines. Claim 4 only claimed the towers as functional recitation of the track being able or adapted to support and transport the towers. Nothing in these two claims recite the towers positively because, together, all that is claimed are the track, the first robotic manipulator, the second robotic manipulator (all in claim 4), and the tower orienting apparatus (in claim 31). 
	Moreover, in reviewing appellant’s specification description for the elected figs. 3D,13, nothing in the specification further detailed “tower” definition for figs. 3D,13. As shown, figs. 3D,13 show individual container or plug that is placed in rows and nothing more. If this is what appellant is calling “tower”, then Dedolph’s individual container or plug that is placed in rows would be the same. There are only three paragraphs in the specification that discussed fig. 3D,13 and nothing in these three paragraphs further define what “tower” is about. For example, para. 1012 stated “FIG. 3D illustrates an example configuration of entry of towers into a machine in a direction parallel to their longitudinal axis, according to some embodiments”; para. 1027 stated “In some embodiments, it can be helpful to load the towers into the machine along a direction parallel to their longitudinal axis, as shown in FIG. 3D. FIG 3D illustrates horizontal entry of towers 300 (along a direction parallel to their longitudinal axis)”; para. 1066 stated “An example of this machine architecture is shown in FIG. 13, corresponding to the flow of towers through a machine shown in FIG. 3D. As shown in FIG 13, there can be multiple tracks 1301 arranged parallel to each other for at least a portion of the tracks.”  It is clear from these paragraphs and with the assistant of the figures (figs. 3D,13), that the “tower” is nothing more than a plurality of individual containers or plugs that are placed in a row, hence, there is no “special” definition for the word “tower” as argued by appellant. Thus, it is NOT unreasonable and inconsistent with Appellant's specification to interpret Dedolph’s plurality of containers or plugs as “tower”. 
	Furthermore, per claim 31, the tower orienting apparatus is NOT part of the machine because the claim calls for the tower orienting apparatus being PRIOR to entry into the machine.  In the initial stage of growing, there will be seeds placed in the containers or plugs as taught in Dedolph, and before the containers enter into the machine, the containers are inverted by using the tower orienting apparatus as taught in Dedolph. Thus, in combining with Lines, having the tower orienting apparatus as taught by Dedolph being placed prior to entering the machine in Lines does not modified Lines’ invention in a way that it would cause the invention to be inoperable because it is known in the art of plant husbandry that the seeds are embedded in the containers or plugs as taught by Dedolph before being process or transport in the assembly of Lines.  
 	Appellant argued that Appellant also describes and illustrates a chain of plugs 700 containing seedlings in FIG. 7A (reproduced as Figure 5 below, [1041]) that can be transplanted into the media strip 800 of the tower.

	While appellant pointed out fig. 7A to define chain of plugs, the elected embodiment has nothing to do with fig. 7A. As stated in the above, figs. 3D,13 are a plurality of individual containers or plugs that are in rows and if appellant can define this as being “tower”, then Dedolph teaches the same as stated in the above. Appellant has given NO “special” definition for what is considered “tower” for figs. 3D,13, thus, one of ordinary skill in the art would reasonably interpreted “tower” for figs 3D,13 as a plurality of containers or plugs that are in a row, which is what Dedolph teaches. 
Appellant argued that the rejection of claim 31 lacks such a clear explanation and a credible rationale to support a determination of obviousness. This statement does not align with the limitations of claim 31 and additionally makes no sense in view of Lines' apparatus as described by Lines and summarized above. Even if one were to invert Line's growing containers (for which a credible reason has not been provided), the simplest method would be to roll the containers rather than standing them on end.

 	The examiner has provided a clear explanation and rationale as to why one of ordinary skill in the art would incorporate the tower orienting apparatus of Dedolph in the assembly of Lines on page 10 of the final Office action. The examiner stated the rationale of “in the event the user grow the seeding in a different area that is not at the
same orientation or elevation as the machine, thus, would require inverting the towers at
the beginning to be at a horizontal orientation or vice versa.” NOTE that per claim 31, the tower orienting apparatus is NOT part of the machine because the claim calls for the tower orienting apparatus being PRIOR to entry into the machine.  In the initial stage of growing, there will be seeds placed in the containers or plugs as taught in Dedolph, and before the containers enter into the machine, the containers are inverted by using the tower orienting apparatus as taught in Dedolph. Thus, in combining with Lines, having the tower orienting apparatus as taught by Dedolph being placed prior to entering the machine in Lines does not modified Lines’ invention in a way that it would cause the invention to be inoperable because it is known in the art of plant husbandry that the seeds are embedded in the containers or plugs as taught by Dedolph before being process or transport in the assembly of Lines.  	
Appellant argued that, second, as summarized above, Lines' plant growing containers 12 are in a horizontal orientation as the containers circulate among different "bays [16,] 18, 22, and 24" and past a seated worker "responsible for re-stocking the containers 12 with plants 32"20. (See Lines, FIG. 5 and FIG. 7.) Thus, for Lines, it makes no difference in which area, at which orientation, nor at which elevation a user would "grow the seeding" as stated by the Office. Lines' plant growing containers 12 are re-stocked in a horizontal orientation from seedlings on a "plant holding tray" that is also in a horizontal orientation.  

As stated in the above, the tower orienting apparatus is NOT part of the machine because the claim calls for the tower orienting apparatus being PRIOR to entry into the machine.  In the initial stage of growing, there will be seeds placed in the containers or plugs as taught in Dedolph, and before the containers enter into the machine, the containers are inverted by using the tower orienting apparatus as taught in Dedolph. Thus, in combining with Lines, having the tower orienting apparatus as taught by Dedolph being placed prior to entering the machine in Lines does not modified Lines’ invention in a way that it would cause the invention to be inoperable because it is known in the art of plant husbandry that the seeds are embedded in the containers or plugs as taught by Dedolph before being process or transport in the assembly of Lines.  
In addition, the towers are not even being claimed. The only thing that is being claimed is a tower orienting apparatus that is functionally capable of inverted a plurality of containers or plugs from vertical to horizontal. Again, the elected figs. 3D,13 are individual container or plug that are placed on tracks next to each other. As stated in the rejection, one of ordinary skill in the art can include the tower orienting apparatus of Dedolph in the system of Lines in the event the user grows the seeding in a different area that is not at the same orientation or elevation as the machine, thus, would require inverting the towers at the beginning to be at a horizontal orientation or vice versa. Because of the claimed limitation, the examiner is not suggesting to flip or invert the containers in Lines as appeared to be argued by appellant. Clearly, the claimed limitation is merely claiming a tower orienting apparatus that is functionally able to invert a tower (which figs. 3D,13 of appellant show individual container or plug) PRIOR to entry into the machine of Lines. Dedolph teaches a tower orienting apparatus that functionally can invert a tower (e.g. a plurality of individual container or plug) prior to entering the actual machine for transport. Thus, by employing this tower orienting apparatus of Dedolph PRIOR to entry into the machine of Lines does not make Lines’ device inoperable. There is no inverting the containers 12 of Lines as suggested by appellant because the tower orienting apparatus functionally perform reorientation PRIOR to entry into the machine, thus, no hinderance to operability of the seated worker or the bays as suggested by the appellant. 
Appellant argued that, further, there is no disclosure or suggestion in Lines or any of the cited references as to why it would have been obvious to place Lines' containers in a vertical orientation so that they could have been reoriented from the vertical orientation to a horizontal orientation prior to entry into Lines' machine. Placing Lines' containers in a vertical orientation would have been contrary to the objective of Lines.

As stated in the above, the tower orienting apparatus is NOT part of the machine because the claim calls for the tower orienting apparatus being PRIOR to entry into the machine.  In the initial stage of growing, there will be seeds placed in the containers or plugs as taught in Dedolph, and before the containers enter into the machine, the containers are inverted by using the tower orienting apparatus as taught in Dedolph. Thus, in combining with Lines, having the tower orienting apparatus as taught by Dedolph being placed prior to entering the machine in Lines does not modified Lines’ invention in a way that it would cause the invention to be inoperable because it is known in the art of plant husbandry that the seeds are embedded in the containers or plugs as taught by Dedolph before being process or transport in the assembly of Lines.  
In addition, the towers are not even being claimed. The only thing that is being claimed is a tower orienting apparatus that is functionally capable of inverted a plurality of containers or plugs from vertical to horizontal. Again, the elected figs. 3D,13 are individual container or plug that are placed on tracks next to each other. As stated in the rejection, one of ordinary skill in the art can include the tower orienting apparatus of Dedolph in the system of Lines in the event the user grows the seeding in a different area that is not at the same orientation or elevation as the machine, thus, would require inverting the towers at the beginning to be at a horizontal orientation or vice versa. Because of the claimed limitation, the examiner is not suggesting to flip or invert the containers in Lines as appeared to be argued by appellant. Clearly, the claimed limitation is merely claiming a tower orienting apparatus that is functionally able to invert a tower (which figs. 3D,13 of appellant show individual container or plug) PRIOR to entry into the machine of Lines. Dedolph teaches a tower orienting apparatus that functionally can invert a tower (e.g. a plurality of individual container or plug) prior to entering the actual machine for transport. Thus, by employing this tower orienting apparatus of Dedolph PRIOR to entry into the machine of Lines does not make Lines’ device inoperable. There is no inverting the containers 12 of Lines as suggested by appellant because the tower orienting apparatus functionally perform reorientation PRIOR to entry into the machine, thus, no hinderance to operability of the seated worker or the bays as suggested by the appellant.
 	Appellant argued that the Office provides no explanation about where the features of automation and cleaning the interior surfaces as specified in claim 1 can be found in Lines nor even comments on whether the features are present inherently. For example, Lines' pre-wash facility could conceivably comprise a hose with a spray nozzle on an end that a human sprays into an end of the growing container ("after a certain amount of cycles"26) to flow out residual loose material that has collected at a bottom of the container. 

Page 8, lines 11-13 of Lines (and numerous other excerpts throughout Lines’) stated completely automated, thus, it is implied that if a washing station was to be included, it would be automated because the whole system is supposed to be automated. It would not make sense to assume that a highly automated system as stated in Lines would have a human stand there and sprays the container as suggested by appellant. Same as in appellant’s invention because appellant never stated that the washer was “automated”. Even viewing fig. 12A, the washer is ref. 1204 but how would one know from the drawing that it is automated because a human can sit there and guide the nozzles by moving the arm as shown in fig. 12A? Nowhere in appellant’s specification does it say that it is an automated washer. However, based on the explanation as a whole, it is implied in appellant’s invention that the washer would be automated. This is the same as in Lines, especially when he stated the system is “completely automated”. 
Appellant argued that Simon does not cure the deficiency of Lines. Simon describes removing transplant plugs 89 from a tray.27 Simon mentions a "tray cleaning station 51" and another "tray cleaning station 65," which are depicted as blank boxes in FIG. 8 and FIG. 9, respectively. Simon only describes cleaning station 51 as "brushing and/or spraying residual dirt and debris from the lower tray belt."29 Therefore, Simon does not cure the deficiency of Lines with regard to the cleaning features of Appellant's automated tower washer as recited in claim 1.

Simon was not relied on for a cleaning station as suggested by appellant. Simon et al. were relied on for a teaching of a machine to remove growing media comprising a tower (21) of the plurality of towers has a longitudinal axis that intersects an open first end and an open second end of said each tower (see fig. 14, the tower is square shape so any direction can be longitudinal axis), robotic manipulator (82,83,84) for making contact with the growing media in at least one tower of the plurality of towers and removing the growing media from the at least one tower (see fig. 14).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Son T Nguyen/Primary Examiner, Art Unit 3643         
                                                                                                                                                                                               
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646    
                                                                                                                                                                                                    {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.